Todd, Justice
(concurring specially).
I concur in the result. A reasonable jury could conclude from the evidence presented, as this one did, that defendant was not negligent. The record does not contain sufficient evidence that defendant violated a statute or ordinance to compel a conclusion that she was negligent as a matter of law. If there had been sufficient evidencé óf such a statutory violation, our holding in Riley v. Lake, 295 Minn. 43, 203 N. W. 2d 331 (1972), would be controlling, and, as a matter of law, we could not permit the jury’s apportionment of 100 percent of the causal negligence to plaintiff to stand.